DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
Applicant’s election without traverse of invention II, claims 8-15, in the reply filed on 02/08/2021 is acknowledged.
Claims 1-15 are pending in this application. Claims 1-7 are withdrawn as drawn to an unelected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20160126376) in view of Feldman-Peabody et al. (US 20140338722), hereinafter referred to as Jeong and Feldman, respectively.
Regarding claims 8-10, Jeong discloses on figure 2 a method of manufacturing a thin-film solar cell (Abstract), the method comprising:
forming a back electrode (rear electrode) on a substrate (glass substrate);
performing a first patterning process [P1] for dividing the back electrode layer into strips and then generating the absorption layer (light absorption layer) on the divided back electrode layer;
forming a buffer layer on the absorption layer;
forming a window layer (high-resistive window layer) on the buffer layer;
performing a second patterning process [P2] for dividing parts of the deposited absorption layer, the buffer layer, and the window layer into strips along pattern lines offset from pattern lines formed by the first patterning process [P1], and then generating a transparent electrode layer on the divided window layer; and
performing a third patterning process [P3] for dividing parts of the deposited absorption layer, the buffer layer, the window layer, and the transparent electrode layer into strips along pattern lines offset from the pattern lines formed by the second patterning process (Fig 2, ¶0063).
The reference fails to teach that the method comprises forming color structure pattern on at least parts of the transparent electrode layer.
Feldman discloses a thin film photovoltaic (PV) device analogous to the thin film solar cell of Jeong (Abstract), wherein the PV device comprises thin film stack [25] and encapsulation substrate [24] that directly corresponds to the solar cell layers and substrate of Jeong (¶0043-0044, Fig 1). Moreover, the PV device includes a color structure pattern [30] (color reflection film [30], Fig 2, ¶0023) formed on a transparent substrate [12]. The color structure pattern allows the PV device to include advertisement images (¶0021). Thusly, it would have been obvious to one having ordinary skill in the art to include the color structure pattern and transparent substrate of Feldman to the surface of the transparent electrode layer to allow for the solar cell Jeong to form advertisement images on the surface of the solar cell layers (Feldman, ¶0021).
The combination of the references fails to teach that the method includes forming the color structure pattern between the second [P2] and third [P3] patterning processes.
Jeong teaches that the patterning process [P1] to [P3] occurs from a lower portion of the transparent substrate (Jeong, Fig 3, ¶0062) and the color structure pattern occurs at the opposite side of the solar cell, on the transparent electrode (Feldman, Figs 1-2). Thusly, the order of forming the color structure pattern and the color structure pattern would not alter the function of the manufactured solar cell device. Moreover, absent the evidence of new or unexpected results, it would have been obvious to modify the method of Jeong and Feldman such that color structure pattern is formed between the prima facie obviousness determination. See 2144.04, section IV, subsection C. 
Regarding claim 11, modified Jeong discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the third patterning process [P3] is performed by irradiating laser beams having a wavelength band absorbable into the absorption layer (Jeong, ¶0064), from a direction opposite to a surface of the substrate on which the absorption layer is formed (Jeong, Fig 3). 
Regarding claim 14, modified Jeong discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the forming of the color structure patterns comprises forming the color structure patterns indirectly on the transparent electrode layer based on a thin-film deposition process using a mask (Feldman, ¶0031).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Feldman as applied to claim 8 above, and further in view of Tonchev et al. (US 20130176699), hereinafter referred to as Tonchev.
Regarding claim 12, modified Jeong discloses all of the limitations as set forth above. Modified Jeong teaches that the color structure pattern can be deposited by many deposition methods (Feldman, ¶0026), but fails to teach the deposition method of the instant claim.
Tonchev discloses a deposition method analogous to the deposition method of modified Jeong (Abstract), wherein the method forms electrically conductive printed patterns that directly corresponds to the deposited color structure pattern (¶0093). The method comprises:
forming a coating layer [5] on a substrate [2] (NIR transparent media, Fig 1) and then providing the coating layer [5] to face the receiving substrate [6] that directly corresponds to the transparent electrode layer (¶0081); and
transferring at least parts of the coating layer [7] (printed object [7], Fig 1) onto a surface of the receiving substrate [6] by irradiating laser beams [1] onto the substrate [6] (¶0081).
The deposition method provides high precision patterns of useful functionality (¶0001). Thusly, it would have been obvious to one having ordinary skill in the art to modify the deposition method of modified Jeong to include the deposition method of Tonchev to provide a high precision pattern of the color structure pattern (Tonchev, ¶0001).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Feldman as applied to claim 11 above, and further in view of Baek et al. (Photoresist removal on a 90nm-patterned Si wafer by excimer laser irradiation, NPL), hereinafter referred to as Baek.
Regarding claim 13, modified Jeong discloses all of the limitations as set forth above. Moreover, the applied references teach that the method comprises forming a release film [40] (photoresist mask [40], Feldman, Figs 4A-4D, ¶0032) between the substrate and the color structure layer [30].
The reference teaches that the photoresist release film [40] is removed, but fails to teach that release film is removed with laser beams.
Baek discloses a method removing a photoresist analogous to the method of removing the photoresist release film of modified Jeong, wherein the photoresist is removed by laser irradiation (Abstract). The method is advantageous since it is non-abrasive process (¶1). Thusly, it would have been obvious to one having ordinary skill in the art to include the method of removing the photoresist of Baek in the method of modified Jeong (Baek, ¶1).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Feldman as applied to claim 8 above, and further in view of Park et al. (US 20100326504), hereinafter referred to as Park.
Regarding claim 15, modified Jeong discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the forming of the color structure pattern 
The reference fails to disclose a photolithography method.
Park discloses a method of forming a pattern dopant region in similar to the color structure pattern, wherein the method includes depositing a photoresist that directly corresponds to the photoresist of modified Jeong and patterning the photoresist using photolithography (¶0054). The photolithography method of Park is suitable for the intended purpose of the photoresist method of modified Jeong. Thusly, it would have been obvious to one having ordinary skill in the art to modify the photoresist method of modified Jeong to include the photolithography method of Park since applying a known technique to a known method ready for improvement to yield predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection, D.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DUJUAN A HORTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ELI S MEKHLIN/Primary Examiner, Art Unit 1796